Citation Nr: 0838972	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  03-28 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) and Board remand.  

The Board denied the claim on appeal by a November 2007 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a June 2008 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.  A letter was sent to the 
veteran and his representative on July 1, 2008 in which he 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  In October 2008, the 
veteran's representative submitted additional argument in 
support of his claim.  

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.

ORDER TO VACATE

An appellate decision may be vacated by the Board at any time 
upon the request of the veteran or his representative, or on 
the Board's own motion when there has been a denial of due 
process.  38 C.F.R. § 20.904(a) (2008).  Here, the Court 
remanded the Board's decision in this matter, finding that 
the VA had not met its statutory and regulatory duty to 
assist.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Therefore, the November 2007 
Board decision failed to provide the veteran due process 
under the law, and in order to prevent prejudice to the 
veteran, the November 2007 Board decision must be vacated in 
its entirety.  A new decision must be entered as if the 
November 2007 decision had never been issued.


ORDER

The November 2007 Board decision is vacated.


REMAND

As noted in the Introduction above, the Court's June 2008 
Order remanded the veteran's claim for entitlement to service 
connection for a bilateral knee disorder to the Board for 
compliance with the June 2008 Joint Motion.  The Joint Motion 
states that the October 2005 VA examination was inadequate 
because the examiner concluded that he could not provide a 
nexus opinion with regard to the veteran's bilateral knee 
disorder without resorting to speculation.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007); see also Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, remand 
is required for clarification of the October 2005 VA 
examiner's opinion with regard to the etiology of the 
veteran's bilateral knee disorder.  If the examiner who 
performed the October 2005 VA examination is not available, 
the RO must request another medical opinion as to the 
etiology of the veteran's bilateral knee disorder.

Accordingly, the case is remanded for the following action:

1.  The RO must request an opinion from 
the same VA examiner who conducted the 
October 2005 examination, regarding 
whether the veteran's currently diagnosed 
bilateral knee disorder is related to 
active military service.  The examiner 
must provide clarification of his medical 
opinion with regard to the etiology of the 
veteran's bilateral knee disorder.  If the 
examiner determines that a new examination 
is required, one must be conducted.  If 
the same examiner is not available, the RO 
must afford the veteran a new 
comprehensive examination to determine the 
nature and etiology of the veteran's 
bilateral knee disorder.  All pertinent 
symptomatology and findings must be 
reported in detail.  All indicated tests 
and studies must be performed.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the examination findings 
and the entire evidence of record, the 
examiner must render an opinion as to 
whether the veteran's bilateral knee 
disorder is related to active military 
service.  A complete rationale for any 
opinion expressed must be included in the 
examination report.  The report prepared 
must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




